Conviction is for violation of the law prohibiting the possession of equipment for manufacturing intoxicating liquors except for certain named purposes. Punishment is fixed at confinement in the penitentiary for one year.
There is no sentence in the record, in the absence of which this court is without jurisdiction to consider the merits of the case. (See Article 856, Code of Criminal Procedure).
The appeal must be dismissed.
Dismissed.
                          ON REHEARING.                         March 30, 1921.